                 Case 18-11100-TPA                      Doc 54         Filed 09/15/21 Entered 09/15/21 12:27:15         Desc Main
                                                                       Document     Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                  IN RE: Rebecca A. Wingard                                                            CHAPTER 13
                                                                Debtor(s)
                                                                                                   BKY. NO. 18-11100 TPA


                                         ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                          Kindly enter my appearance on behalf of Community Loan Servicing LLC, and index
                    same on the master mailing list.



                                                                  Respectfully submitted,


                                                                  /s/ ${s:1:y:_________________________}
                                                                      Maria Miksich
                                                                      15 Sep 2021, 11:18:08, EDT

                                                                  Brian C. Nicholas, Esq. (317240) ${c:1:n:bcn:att-y}
                                                                  Maria D. Miksich, Esq. (319383) ${c:1:n:mdm:att-y}
                                                                  Rebecca A. Solarz, Esq. (315936) ${c:1:n:ras:att-y}
                                                                  KML Law Group, P.C.
                                                                  BNY Mellon Independence Center
                                                                  701 Market Street, Suite 5000
                                                                  Philadelphia, PA 19106
                                                                  412-430-3594
                                                                  bkgroup@kmllawgroup.com




Document ID: b1ff4ec4b27f3ec0db6c710afc683d990d4ef19c560189baf027b7e33e250c2d
